NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1 

                   United States Court of Appeals
                                     For the Seventh Circuit 
                                     Chicago, Illinois 60604 
                                                  
                                  Submitted September 20, 2017* 
                                     Decided October 5, 2017 
                                                  
                                              Before 
 
                          MICHAEL S. KANNE, Circuit Judge 
                           
                          ILANA DIAMOND ROVNER, Circuit Judge
                           
                          DAVID F. HAMILTON, Circuit Judge 
 
No. 17‐1968 
 
ARLIN T. CALVIN,                                         Appeal from the United States District 
      Plaintiff‐Appellant,                               Court for the Western District of 
                                                         Wisconsin. 
      v.                                                  
                                                         No. 16‐CV‐552 
SUB‐ZERO FREEZER, CO.,                                    
      Defendant‐Appellee.                                James D. Peterson, 
                                                         Chief Judge. 
                                                    
                                               O R D E R 

        Arlin  Calvin  appeals  the  entry  of  summary  judgment  for  his  former  employer, 
Sub‐Zero Freezer Co., in this discrimination suit under the Americans with Disabilities 
Act, 42 U.S.C. § 12101. The district court concluded that Calvin’s claims were barred by 
the statute of limitations because he did not file an administrative charge within 300 days 
of his discharge in 2002. We agree and affirm the judgment. 


                                                 
* We have agreed to decide this case without oral argument because the briefs and record adequately 

present the facts and legal arguments, and oral argument would not significantly aid the court. See Fed. 
R. App. P. 34(a)(2)(C). 
No. 17‐1968                                                                        Page 2 
 
       Calvin, who had worked at Sub‐Zero for nearly a decade, suffered an unspecified 
work‐related  injury  in  August  2001  and  no  longer  could  perform  his  job  on  the 
production line. He was assigned a new job that ended in July 2002. Calvin says that at 
that time he “was walked out of the back door of Sub‐Zero” and was told by Sub‐Zero’s 
Director of Human Resources that his “employment with Sub‐Zero was done.” A year 
and a half later, Calvin received a letter from Sub‐Zero. It stated that he had exhausted 
his unpaid leave under the collective bargaining agreement and confirmed that his job 
had been terminated.   
        In 2004 Calvin filed an administrative complaint with the Wisconsin Department 
of  Workforce  Development  Equal  Rights  Division.  His  case  languished  for  years  (the 
record  contains  conflicting  accounts  of  the  reasons  for  the  delay),  and  in  2010  he  filed 
another administrative complaint. In late 2015 an administrative law judge determined 
that  there  was  not  probable  cause  to  believe  that  Sub‐Zero  discriminated  against  him 
based on his race, color, or disability. 
        Calvin  then  filed  this  suit  under  the  ADA  in  2016.  The  district  judge  initially 
questioned whether Calvin’s case could be timely, given the dated nature of the events. 
But the judge allowed the case to proceed because of uncertain details about the precise 
date that Calvin’s job was terminated and whether he had ever received a right‐to‐sue 
letter from the Equal Rights Division. The judge eventually entered summary judgment 
for Sub‐Zero, concluding that Calvin’s claims were barred by the statute of limitations. 
As the judge explained, Calvin knew in July 2002 that his employment was terminated 
and  yet  did  not  file  his  administrative  complaint  until  November  2004,  long  after  the 
applicable 300‐day limit. See Barrett v. Ill. Dep’t of Corr., 803 F.3d 893, 898 (7th Cir. 2015); 
Roney v. Ill. Dep’t of Transp., 474 F.3d 455, 459–60 (7th Cir. 2007). The judge then denied 
Calvin’s  motion  for  reconsideration  in  which  he  argued—for  the  first  time—that  his 
discharge did not become official until 2004, when he received the letter from Sub‐Zero 
about his terminated job. 
         Before a plaintiff files a suit for employment discrimination under the ADA, he 
must file a timely administrative complaint. See 42 U.S.C. § 12117(a) (adopting exhaustion 
procedures set forth in Title VII for ADA claims); Kersting v. Wal‐Mart Stores, Inc., 250 F.3d 
1109, 1118 (7th Cir. 2001); Fairchild v. Forma Scientific, Inc., 147 F.3d 567, 574 (7th Cir. 1998). 
In  Wisconsin,  a  plaintiff  has  300  days  from  the  alleged  discriminatory  act  to  file  a 
complaint with the EEOC or the state Equal Rights Division. See 42 U.S.C. § 2000e‐5(e); 
Johnson v. J.B. Hunt Transp., Inc., 280 F.3d 1125, 1128–29 (7th Cir. 2002). A plaintiff’s failure 
to  file  a  timely  administrative  complaint  bars  his  suit.  See Salas  v.  Wis.  Dep’t  of Corr., 
493 F.3d 913, 921 (7th Cir. 2007) (Title VII). 
No. 17‐1968                                                                                Page 3 
 
        On  appeal  Calvin  asserts  that  his  administrative  complaint  to  the  Equal  Rights 
Division in 2004 was timely. He argues that he filed his administrative complaint within 
the  300‐day  deadline  because  his  employment  was  terminated  in  February 2004,  not 
July 2002. We disagree. Calvin knew in July 2002 that Sub‐Zero ended his employment 
when  Sub‐Zero  walked  him  out  of  the  facility,  told  him  that  his  job  was  “done,”  and 
stopped  paying  him.  Those  actions,  presented  to  him  at  that  time,  were  adverse 
employment actions that started the limitations period. See de la Rama v. Ill. Dep’t of Human 
Servs., 541 F.3d 681, 685–86 (7th Cir. 2008). The February 2004 letter, by contrast, did not 
start (or restart) the limitations period. It merely reflected the consequence of Sub‐Zero’s 
earlier  decision  in  2002,  of  which  Calvin  was  aware  in  2002,  to  end  his  employment. 
See Barrett v. Ill. Dep’t of Corr., 803 F.3d 893, 898 (7th Cir. 2015). Because Calvin knew in 
July 2002 that Sub‐Zero had taken these adverse employment actions against him, Calvin 
had 300 days from that time to file a timely administrative complaint. See Del. State Coll. 
v. Ricks, 449 U.S. 250, 258 (1980); Barrett, 803 F.3d at 898; Cada v. Baxter Healthcare Corp., 
920 F.2d 446, 453 (7th Cir. 1990). His failure, then, to file an administrative complaint until 
November 2004, over two years later, dooms his suit.   
                                                                                    AFFIRMED.